FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                    No. 02-50355
                 Plaintiff-Appellant,           D.C. No.
                 v.                         CR-01-00209-RMT
HOSSEIN AFSHARI, aka Hosseini               Central District
Deklami; et al.,                              of California,
             Defendants-Appellees.            Los Angeles

                                                ORDER

                     Filed June 17, 2005

  Before: Andrew J. Kleinfeld, Kim McLane Wardlaw, and
            William A. Fletcher, Circuit Judges.


                           ORDER

   The opinion filed December 20, 2004, and appearing at 392
F.3d 1031 (9th Cir. 2004), is withdrawn. Pursuant to General
Order 5.3.a, an opinion is filed contemporaneously with this
order. With the withdrawal and substitution of the opinion,
the petition for rehearing and petition for rehearing en banc
are denied as moot. Subsequent petitions for rehearing and
petitions for rehearing en banc may be filed. Federal Rule of
Appellate Procedure 40 now controls.




                             7241
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.